Citation Nr: 1234019	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to April 1970.  For his valorous service in the Republic of Vietnam, the Veteran was awarded (among other decorations) the Bronze Star Medal with "V" Device.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Reno, Nevada Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2008.  A transcript of the hearing has been associated with the claims folder.

Before turning to the merits of the claim, a recitation of the history of the Veteran's case is instructive.  The Veteran sought service connection for posttraumatic stress disorder (PTSD) in a March 2006 claim.  The RO granted that claim in a September 2006 rating decision, assigning a 30 percent rating.  The Veteran filed a timely Notice of Disagreement with that decision, and in February 2007, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  The Veteran testified in a Travel Board hearing in March 2008.  Based on his testimony that his condition had deteriorated, in January 2009, the Board remanded the Veteran's claim in order that he could undergo a new VA examination.  That examination was conducted in May 2009.  In a January 2010 decision, the Appeals Management Center (AMC) staged the Veteran's PTSD rating, assigning a 50 percent rating effective the date of his examination.

The claim at issue here originated with the Board's September 2010 decision.  In that decision, the Board increased the Veteran's rating for his PTSD to 70 percent, effective the date of his claim.  With respect to the issue of entitlement to a TDIU, the Board noted that such a claim is considered part of an increased rating claim when it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board noted that the Veteran met the schedular rating for a TDIU and was not working steadily, the Board thus found that this issue was raised by the record.  As it did not have enough information to decide the issue of entitlement to a TDIU, the Board remanded the claim for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board finds that further development is required before deciding the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A TDIU is governed by 38 C.F.R. § 4.16 (2011), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

As noted above, the Board remanded the Veteran's claim in September 2010 for further development.  Specifically, the Board requested that the Veteran undergo a VA examination to determine the effect of his service-connected disabilities on his employment.  The Veteran underwent such an examination in January 2011.  

A review of that examination, however, shows that it is not detailed enough for the Board to make a decision.  In that examination, the examiner reviewed the Veteran's claims file and examined the Veteran.  She then offered an opinion that the Veteran's service-connected medical conditions, taken as a whole or individually, do not cause the Veteran to be unable to secure or maintain substantially gainful occupation.  

The Board, however, does not find that the rationale provided by the examiner is as detailed as necessary to support the conclusions reached.  While the examiner discussed the impact that some of the Veteran's individual disabilities have on his ability to seek and maintain employment, she did not provide a detailed analysis of the impairments presented by each of the Veteran's service-connected disabilities, nor did she provide an analysis of whether these impairments individually and/or collectively render the Veteran unable to secure or follow a substantially gainful employment.  Such an opinion should be offered before the Board decides this claim.  

Further, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the examiner reviewed the Veteran's work history, noting that he has previously worked as truck driver in the 1980s and 1990s and that he later worked setting up camps for fire fighters both for a company and on his own.  In deciding that the Veteran could maintain employment, she noted the Veteran's claim that his diabetes and hypertension would prevent him from doing interstate truck driving.  However, she stated that she "would dispute putting that kind of limitation on him," noting that though the Veteran's elevated blood pressure would preclude him from obtaining a commercial driver's license, with treatment, his blood pressure could be brought under control.  Further, she stated that there is no medical reason why the Veteran's elevated glucose would prevent him from being employed now.  

Whether the examiner feels that medically the Veteran could perform work as a truck driver is a different inquiry than whether the appropriate licensing agencies would allow him to do so.  Indeed, in an October 2011 letter, the Veteran stated that because of his diabetes diagnosis, he cannot pass a Department of Transportation physical.  Thus, in crafting an opinion, the examiner should discuss the Veteran's work history and acknowledge his competent and credible statements in determining whether the Veteran can engage in the kinds of employment that he has done previously.  

Finally, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation." The Federal Circuit declared,
Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veteran's overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent.
Id. at 1385.

In this case, in her opinion, the examiner discussed an earlier VA PTSD examination.  She stated that this examination showed that "the Veteran has some limitation in [his] ability to be employed due to his service connected PTSD, but not total loss of occupational function."  The standard for gaining a 100 percent rating for PTSD differs from that for gaining a TDIU rating.  Accordingly, upon remand, the examiner should offer an opinion not as to whether there is total occupational impairment because of the Veteran's PTSD and other service-connected disabilities, but rather whether these disabilities render him unable to secure or follow a substantially gainful occupation.  




Accordingly, the case is REMANDED for the following actions:

1.  An opinion should be offered as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Thereafter, the examiner should address the following:

Identify each impairment/symptom found as a result of the service-connected disabilities (including PTSD, bilateral hearing loss, bilateral tinnitus, diabetes, and cataracts), and then state the occupational impact that each impairment/symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner should state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom/impairment.  Further, the examiner should state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  In offering this opinion, the examiner should also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions and conclusions expressed.  

2.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran and his representative should then be given the opportunity to respond to the SSOC, to include allowing the Veteran's representative to submit any further argument that it deems necessary.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

